


Exhibit 10.30

AMENDMENT NUMBER TWO

TO THE

NEW YORK STOCK EXCHANGE, INC.
SUPPLEMENTAL EXECUTIVE SAVINGS PLAN

WHEREAS, New York Stock Exchange, Inc. (“NYSE”) maintains the New York Stock
Exchange, Inc. Supplemental Executive Savings Plan, amended and restated
effective as of August 1, 1997 (the “Plan”);

WHEREAS, NYSE may amend the Plan by action of its board of directors (the
“Board”) or a person designated by the Board; and

WHEREAS, the undersigned has been duly authorized by the Board to amend the
Plan; and

WHEREAS, the undersigned deems it advisable to amend the Plan.

NOW, THEREFORE, pursuant to Section 16 of the Plan, the Plan is hereby amended
as follows:


1.             EFFECTIVE JUNE 1, 1999, SECTION 5 OF THE PLAN IS AMENDED IN ITS
ENTIRETY TO READ AS FOLLOWS:

“5.          Payment of Supplemental Benefits.


(A)           UPON A PARTICIPANT’S INITIAL ELECTION TO BECOME AN ACTIVE
PARTICIPANT HEREUNDER, HE MAY MAKE ELECTIONS TO RECEIVE HIS SUPPLEMENTAL
BENEFITS FROM EACH OR ALL OF PLAN A, PLAN B OR PLAN C IN THE STANDARD LUMP SUM
DISTRIBUTION FORM OR IN APPROXIMATELY EQUAL ANNUAL INSTALLMENTS OVER A PERIOD AS
ELECTED BY THE PARTICIPANT BUT NOT IN EXCESS OF TWENTY (20) YEARS, TO COMMENCE
AS SOON AS ADMINISTRATIVELY FEASIBLE FOLLOWING (I) HIS TERMINATION OF EMPLOYMENT
(OTHER THAN BY REASON OF DEATH) OR (II) THE JANUARY 1 NEXT FOLLOWING HIS
TERMINATION OF EMPLOYMENT, AS ELECTED BY THE PARTICIPANT AT THE TIME OF SUCH
INITIAL ELECTION.  NOTWITHSTANDING THE FOREGOING, THE FORM AND TIMING OF PAYMENT
OF SUPPLEMENTAL BENEFITS FROM PLAN A AND PLAN B MUST BE IDENTICAL.  THE

--------------------------------------------------------------------------------



SUPPLEMENTAL ACCOUNTS OF A PARTICIPANT WHO ELECTS TO RECEIVE ANNUAL INSTALLMENT
PAYMENTS SHALL CONTINUE TO BE CREDITED WITH EARNINGS UNTIL THE FINAL INSTALLMENT
IS PAID.  IF A PARTICIPANT DOES NOT MAKE AN INSTALLMENT ELECTION OR AN ELECTION
WITH RESPECT TO THE TIMING OF PAYMENT(S), SUPPLEMENTAL BENEFITS SHALL BE PAID TO
HIM IN A SINGLE LUMP SUM AS SOON AS ADMINISTRATIVELY FEASIBLE FOLLOWING HIS
TERMINATION OF EMPLOYMENT (OTHER THAN BY REASON OF THE PARTICIPANT’S DEATH). 
ALLOCATION OF WITHDRAWALS AMONG THE PLAN A, PLAN B AND PLAN C SHALL BE MADE IN
ACCORDANCE WITH THE RULES ESTABLISHED BY THE COMMITTEE.


(B)           NOTWITHSTANDING SECTION 5(A), A PARTICIPANT MAY MAKE AN ELECTION
OR CHANGE HIS EXISTING ELECTION, ON A FORM PRESCRIBED BY AND FILED WITH THE
COMMITTEE, AT ANY TIME AT LEAST ONE (1) YEAR PRIOR TO HIS TERMINATION OF
EMPLOYMENT, TO RECEIVE HIS SUPPLEMENTAL BENEFITS IN A LUMP SUM OR IN
APPROXIMATELY EQUAL ANNUAL INSTALLMENTS, OVER A PERIOD AS ELECTED BY THE
PARTICIPANT BUT NOT IN EXCESS OF TWENTY (20) YEARS, AND COMMENCING AS SOON AS
ADMINISTRATIVELY FEASIBLE FOLLOWING (I) HIS TERMINATION OF EMPLOYMENT (OTHER
THAN BY REASON OF DEATH) OR (II) THE JANUARY 1 NEXT FOLLOWING HIS TERMINATION OF
EMPLOYMENT, AS THE PARTICIPANT ELECTS.  A PARTICIPANT MAY CHANGE HIS ELECTION
REGARDING THE TIMING AND FORM OF THE PAYMENT OF HIS SUPPLEMENTAL BENEFITS OR
REVOKE ANY PREVIOUS ELECTION, BY FILING THE PRESCRIBED FORM(S) WITH THE
COMMITTEE, AT LEAST ONE (1) YEAR PRIOR TO THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT.  NOTWITHSTANDING THE FOREGOING, EACH EMPLOYEE WHO IS (I) A
PARTICIPANT ON JUNE 1, 1999 OR (II) ELECTS TO BECOME AN ACTIVE PARTICIPANT IN
THE PLAN AFTER JUNE 1, 1999, SHALL BE ENTITLED TO MAKE AN ELECTION REGARDING THE
TIMING AND FORM OF PAYMENT OF HIS SUPPLEMENTAL BENEFITS, PROVIDED THAT SUCH
ELECTION IS MADE AND FILED WITH THE COMMITTEE PRIOR TO THE END OF THE
THIRTY (30) DAY PERIOD COMMENCING ON THE LATER OF JUNE 1, 1999 OR THE DATE THE
EMPLOYEE FIRST BECOMES A PARTICIPANT.


(C)           IF A PARTICIPANT DIES PRIOR TO RECEIVING HIS TOTAL SUPPLEMENTAL
BENEFITS, THE UNPAID PORTION OF SUCH SUPPLEMENTAL BENEFITS SHALL BE PAID TO THE
PARTICIPANT’S BENEFICIARY IN A SINGLE LUMP SUM, AS SOON AS ADMINISTRATIVELY
FEASIBLE FOLLOWING THE PARTICIPANT’S DEATH, PROVIDED, HOWEVER, SUBJECT TO
SECTION 5(D) BELOW, THAT THE PARTICIPANT SHALL HAVE THE RIGHT, IN A WRITING
FILED WITH THE COMMITTEE, TO MAKE ELECTIONS, PRIOR TO HIS TERMINATION OF
EMPLOYMENT, TO HAVE HIS SUPPLEMENTAL BENEFITS PAYABLE OR REMAINING PAYABLE AT
HIS DEATH TO BE PAID TO HIS BENEFICIARY (I) IN APPROXIMATELY EQUAL ANNUAL
INSTALLMENTS, OVER A PERIOD AS ELECTED BY THE PARTICIPANT BUT NOT IN EXCESS OF
THE LESSER OF TWENTY (20) YEARS OR THE REMAINING INSTALLMENTS IF THE PARTICIPANT
IS ALREADY RECEIVING INSTALLMENTS, AND (II) TO COMMENCE AS SOON AS
ADMINISTRATIVELY FEASIBLE FOLLOWING (I) HIS DEATH OR (II) THE JANUARY


 

2

--------------------------------------------------------------------------------



1 NEXT FOLLOWING HIS DEATH, AS ELECTED BY THE PARTICIPANT.  SUCH ELECTIONS (OR
ANY ELECTION TO REVOKE OR CHANGE A PRIOR ELECTION) MUST BE MADE AND FILED WITH
THE COMMITTEE AT LEAST ONE YEAR PRIOR TO THE EARLIER OF THE PARTICIPANT’S DEATH
OR TERMINATION OF EMPLOYMENT, PROVIDED, HOWEVER, THAT THE ELECTION OF AN
EMPLOYEE WHO IS A PARTICIPANT ON JUNE 1, 1999 OR THE INITIAL ELECTION OF EACH
ELIGIBLE EMPLOYEE WHO SHALL BECOME AN ACTIVE PARTICIPANT THEREAFTER, SHALL BE
BINDING IF FILED WITH THE COMMITTEE PRIOR TO THE END OF THE THIRTY (30) DAY
PERIOD COMMENCING ON THE LATER OF JUNE 1, 1999 OR THE DATE THE EMPLOYEE FIRST
BECOMES A PARTICIPANT.


(D)           NOTWITHSTANDING ANY PROVISION OF THE PLAN TO BE CONTRARY, ANY
DISTRIBUTION FROM THE PLAN TO A TRUST OR ESTATE WHICH IS THE BENEFICIARY OF A
PARTICIPANT SHALL BE MADE IN A LUMP SUM REGARDLESS OF THE PARTICIPANT’S
ELECTION.”

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed
this 28th day of __________ May, 1999.

 

 

NEW YORK STOCK EXCHANGE, INC.

 

 

 

 

 

 

 

 

By

  /s/ Frank Z. Ashen

 

 

 

 

 

Title:

SVP Human Resources

 

3

--------------------------------------------------------------------------------
